Title: From George Washington to John Hancock, 8–9 October 1776
From: Washington, George
To: Hancock, John



Head Qurs Heights of Harlem Octobr 8[-9]th 1776
Sir

Since I had the honor of writing you Yesterday, I have been favoured with a Letter from the Honble Council of Massachusetts bay, covering One from Richard Derby Esqr., a Copy of which is herewith transmitted, as it contains intelligence of an important and interesting nature.
As an Exchange of prisoners is about to take place, I am induced from a Question stated in a Letter I received from Govr Trumbull this morning, to ask the Opinion of Congress in what manner the States that have had the care of them, are to [be] reimbursed the Expences incurred on their Account. My want of information in this instance or whether any account is to be sent in with the prisoners, would not allow me to give him an Answer, as nothing that I recollect has ever been said upon the Subject. he also mentions another matter Viz. Whether such privates as are Mechanicks & Others who may desire to remain with us, should be obliged to return; In respect to the latter, I conceive there can be no doubt of our being under a necessity of returning the whole, a proposition having been made on our part for a Genl exchange and that agreed to; Besides the ballance of prisoners is greatly against us & I am informed it was particularly stipulated by Genl Montgomery, that all those that were taken in Canada, should be exchanged when ever a Cartel

was settled for the purpose. Under these circumstances, I should suppose the Several Committees having the care of them, should be instructed to make the most exact returns of the whole, however willing a part should be to continue with us; At the same time I should think it not improper to inform them of the reasons leading to the measure, and that they should be invited to escape afterwards, which in all probability they may effect without much difficulty if they are attached to us, extending their influence to many more & bringing them away also.
The situation of our Affairs, and the present establishment of the Army, requiring our most vigorous exertions to ingage a New One, I presume it will be necessary to furnish the paymaster General, as early as possible, with Money to pay the bounty lately resolved on to such Men as will inlist. prompt pay perhaps may have a happy effect and induce the continuance of some who are here, but without it, I am certain that nothing can be done—nor have we time to lose in making the Experiment. but then it may be asked, who is to recruit—or who can consider themselves as Officers for that purpose till the Conventions of the different States have made the appointments.
Yesterday afternoon the exchange between Lord Stirling and Govr Browne was carried into execution and his Lordship is now here; he confirms the intelligence mentioned by Captn Souther about the Transports he met, by the arrival of the Daphne Man of War (a Twenty Gun Ship) a few days ago with Twelve Ships under her Convoy having light Horse on board. they sailed with about Twenty in each and lost about Eighty in their passage besides those in the Vessel taken by Captn Souther. he further adds, that he had heard it acknowledged more than Once, that in the Action of the 16th Ulto the Enemy had a Hundred men killed, about Sixty Highlanders of the 42d Regiment and Forty of the light infantry—This confession coming from themselves, we may reasonably conclude did not exaggerate the Number.
In pursuance of the Resolve which you were pleased to transmit me, I called upon the Members who concurred in the acquittal of McCumber to assign their reasons. Inclosed you have their Answer, by which you will perceive the direction has given

them great uneasiness, and from the information I have received, it has become a matter of much more general concern, than could have been expected, in so much that I will take the liberty to advise that it may rest where it is, having heard that most of the Officers have become party to it and consider that the Resolve materially affects the whole.
Octobr the 9th. About 8 OClock this Morning, Two Ships of 44 Guns each, supposed to be the Roebuck & Phenix and a Frigate of 20 Guns with Three or four Tenders got under way from about Bloomingdale where they had been laying some time and stood with an easy southerly breeze towards our Chevaux de Frise, which we hoped would have interrupted their passage while our Batteries played upon them, But to our surprize and mortification, they ran thro without the least difficulty and without receiving any apparent damage from our Forts tho they kept up a heavy Fire from both sides of the River. their destination or views cannot be known with certainty, but most probably they are sent to stop the Navigation and cut off the supplies of boards &c. which we should have received and of which we are in great need. they are standing up, and I have dispatched an Express to the Convention of this State, that notice may be immediately communicated to Genl Clinton at the Highland Fortifications to put him on his guard in case they should have any designs against them and that precautions may be taken to prevent the Craft belonging to the River falling into their Hands. I have the honor to be with great esteem Sir Yr Most Obedt Servt

Go: Washington

